Citation Nr: 1540293	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  07-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a Board hearing conducted by the undersigned in February 2011.  In September 2011, the Board issued a decision that reopened and denied the Veteran's claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the February 2011 hearing.  In order to remedy any potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing or a decision from the Board.  The Veteran requested a new hearing, and the September 2011 decision was vacated in August 2014.  A new Board hearing was held via video conference in November 2014 before the undersigned.  Transcripts of all hearings held have been associated with the claims file.

The Veteran submitted additional evidence at the time of the November 2014 Board hearing, including a photograph of his knees discussed below and waived initial Agency of Original Jurisdiction (AOJ) review of this evidence.  Board Hearing Transcript, at 15.  The Board will therefore consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").


The issue was remanded by the Board for further development in January 2015, and it has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a psychiatric disorder, to include mood disorder, as secondary to service-connected left knee disability, has been raised by the record, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A right knee disability did not manifest in service or for many years thereafter, and current right knee disability is unrelated to service.

2.  A right knee disability is not caused or aggravated by service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including as secondary to a left knee disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has fulfilled the above requirements.  In VCAA notice letters of November 2004, November 2005, and June 2010, the Veteran was duly informed of the evidence needed to establish entitlement to service connection based on direct service connection or secondary service connection including based on aggravation.  38 C.F.R. § 3.303, 3.310.  The issue was last readjudicated in a May 2015 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  Based on information provided by the Veteran, VA treatment records were requested, obtained, and associated with the claims file, together with some private records submitted by the Veteran.  There is no indication that pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

In January 2015, the issue was remanded in order to obtain a VA examination and opinion.  This examination was held in April 2015.  The Board finds that the VA examination and opinion are adequate to decide the claim because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiners' judgment on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  The examination report was associated with the claims file and reviewed prior to the issuance of the May 2015 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at the August 2009 DRO hearing and the February 2011 and November 2014 Board hearings.  At the November 2014 Board hearing, the issue on appeal was clearly identified and the undersigned explained the elements required to establish if service connection is warranted and made suggestions regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  As noted above, this case was part of the National Org. of Veterans' Advocates, Inc. settlement, and the Board finds that all duties in connection with that settlement have been satisfied.  See National Org. of Veterans' Advocates, Inc., 725 F. 3d 1312.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disorder, is thus ready to be considered on the merits.

II. Analysis

The Veteran contends that he injured his right knee when he fell due to an accident on board either the U.S.S. Plymouth Rock or the U.S.S. Guam in 1975, and that his right knee disability has also been aggravated by his service-connected left knee injury residuals.  At the November 2014 Board hearing, the Veteran testified that while serving on the U.S.S. Plymouth Rock in 1975 a mooring line hit against both of his legs, injuring his knees and requiring bilateral knee bandages and braces.  Board Hearing Transcript 4-7 (2014).  He stated that he had fluid drawn out of both knees at sick bay, and that he has had problems with mobility and pain ever since.  Id. at 6-7.  He stated that he did not seek treatment after service because he did not have insurance, that he has treated his knees himself since that time, and that he has since been prescribed a knee brace by his VA physician.  Id. at 9-11.  At the February 2011 Board hearing, the Veteran presented similar testimony, as well as additional details of the 1975 injury, including that at the time the injury occurred he was thrown onto the deck of the ship, could not feel anything in his legs, and later felt pain in both knees.  Board Hearing Transcript 8 (2011).  He also stated that he believes his left knee disability impacts his right knee because of excessive weight bearing on the right knee.  Id. at 8-9.  The Veteran also discussed his 1975 injury and subsequent continued problems with his right knee at the 2009 DRO hearing.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his claim, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

In the instant case, the Veteran's service treatment records show that he was twice treated in service for injuries to the lower extremities, including an injury due to being struck by a rope in 1975.  Two treatment records on a single day in November 1971 inform of the Veteran being hit in both legs playing football, and complaining of feeling tightness in his muscles, pain in his anterior thighs bilaterally, and pain in his sternum.  However, there is no follow-up record suggesting ongoing disability resulting from this injury, and no indication specifically of injury to the right knee.  

A January 1975 treatment shows that the Veteran was struck by a rope in the left knee, with slight swelling observed.  The Veteran then also complained of pain in the right patella, though any blow or injury to the right patella was not noted.  A more detailed note on the same page explains how the injury occurred:

[The patient] was working as a line handler and there was a heavy strain taken on the line.  He was trying to play out the line on the [illegible], the line surged and struck the patient at the left knee area.

This record makes no additional mention of the right knee, apparently with neither examination nor treatment for the right knee.  

A follow up consultation the same day in January 1975 reports of the Veteran being struck in the left knee area by a mooring line, with resulting extreme pain with movement of the leg.  X-rays showed no fracture, and a contusion of the left leg was diagnosed.  This record did not address the right knee.  

Further records of multiple treatments associated with the left knee injury span from January 1975 through February 1975, with noted bandaging or wrapping of the left knee.  These additional treatment records contain no notation of any additional complaint about the right knee, and no record of medical findings, diagnosis, or treatment for the right knee.  

An April 1975 examination notes a two inch wide scar on the right shin.  The Veteran's service examination records from April 1975 and August 1976 provide no findings of any disability of the right knee.  

As discussed above, the Veteran has provided testimony to the effect that when in service he was struck in the left knee by a mooring line he was also then struck in the right knee, and the strike was of such force that he was thrown in the air and landed on his back.  His testimony was additionally to the effect that both knees were treated in service, with draining of the knees and bandaging, with the bandages still present when he was separated from service.  The Veteran has further asserted that his right knee disability with associated right knee pain has been persistent from that time up to the present.  

The Board notes that the Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay testimony is competent to describe observations, but must be weighed against the other evidence of record).  The Board must now weigh the Veteran's narrative of past injury and difficulty with the right knee against the other evidence of record.  For the following reasons, the Board finds that the Veteran's assertions of past injury and treatment in service for his right knee are not credible because contrary documentation within service treatment records are of greater probative weight.  The service treatment records contain detailed notes regarding the mooring line injury and subsequent treatment.  While these records note the Veteran's initial complaint of right patella pain, they document only findings of disability and treatment of the left knee.  If the Veteran's right knee were also treated when the left knee received treatment in service, one would expect that such treatment would also be noted rather than being absent from multiple records including those where treatment for the left knee is amply documented.  The pertinent treatment records are detailed, indicating how the mooring line struck the left knee, what injury resulted, and what treatment was administered.  It is not plausible that these detailed records of injury and treatment would simply leave out findings of injury and treatment referable to the right knee while carefully noting findings of injury and treatment for the left knee.  This evidence weighs against the Veteran's statements that he suffered a significant right knee injury at the same time as the left knee injury with subsequent treatment for the right knee during service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Thus, the Board finds that the contemporaneous, detailed in-service treatment records reflecting a lack of treatment for the right knee where such would be expected based on the Veteran's statements are entitled to greater weight than the Veteran's own statements many years later during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  While the Veteran has submitted a photograph of himself in service with bandages on both knees, this photograph does not provide any context for the bandages, and it is not possible to determine, based on this image alone, whether the bandage on the Veteran's right lower extremity is for a mere skin laceration or more severe orthopedic injury.  Based on the above analysis, the Board finds that the Veteran's statements regarding his right knee injury and symptomatology are not credible.

Furthermore, the competent medical opinion evidence of record does not show that there is a relationship between any current right knee disability and an event or injury in the Veteran's service or that a right knee disability was caused or aggravated by his service-connected left knee disorder.  At a VA examination for compensation purposes in September 2002, the Veteran asserted injury to both knees and the low back in service.  He then complained that he had increased pain in the knees with prolonged weight bearing and with climbing in and out of his truck over the course of his workday, as well as upon driving for extended periods.  However, the examiner noted that the Veteran's complaint of pain referable to the right knee appeared to be in the nature of radicular pain from the back.  This was affirmed with range of motion testing of the right knee which produced motion from zero degrees extension to 125 degrees flexion but elicited a complaint of resulting pain in the lower back with movement of the leg, rather than pain in the knee.  The examiner assessed recurrent right knee pain by the Veteran's self-reported history, with minimal physical findings.  The examiner did not have access to the claims file or medical records for review, and accordingly stated that it would be speculative to address whether the Veteran had a disability of the right knee related to service or to a left knee disability, and thus it did not arise to the level of "as likely as not."

Upon a VA examination for compensation purposes in November 2009, the Veteran provided his narrative of injury in service aboard ship with a mooring line snapping and striking him in both knees and knocking him on his back.  His self-reported history included draining of both knees in service after the injury, but with only his left knee addressed by VA after service.  At the November 2009, examination the Veteran complained of left and right knee pain, lumbar pain, and radicular pain; he asserted that his left knee pain caused him to shift his weight bearing, resulting in right knee pain as well as lumbar and radicular pain.  The radicular pain reportedly extended from the right lumbar region to the right lateral thigh and the right lateral knee area.  The November 2009 VA examiner carefully reviewed the evidentiary record within the claims file, including the in-service record as detailed above.  In the November 2009 examination report and an April 2010 addendum, he stated that there was no objective evidence of a right knee condition, and that the symptoms associated with the right knee were due to the lumbar disability productive of disabling radicular pain down the right lower extremity.  She stated that a right knee condition was less likely than not caused by or related to service, that the service treatment records were silent for any right knee condition, and that the Veteran's subjective complaints and clinical response were inconsistent with objective findings.

The Veteran submitted a letter from his private physician dated in May 2013.  The physician stated that he had been treating the Veteran "over the years with complaints of pain in his low back, right buttocks and right leg with a radicular component into the right lower extremity."  He stated that the Veteran had a diagnosis of lumbar degenerative disc exacerbated by his injury in 1975.  The physician did not note any current right knee disability other than a radicular component to the Veteran's nonservice-connected low back disability.

The Veteran was also afforded a VA examination in April 2015 with a physician who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that in 1975 he hit both knees and had liquid removed from them.  He showed the examiner a photograph of himself as a sailor with ace wraps on both knees and stated that he believes his knee pain is caused by his back disorder and that his left knee bears extra weight in compensation for his right knee disability.  The examiner discussed the recorded in-service treatment and noted that there was no medical documentation of right knee treatment until 2001.  Physical examination found no gross deformity, misalignment, drainage, tenderness, or other abnormality.  The examiner diagnosed the Veteran with right knee overuse syndrome, and noted that there were normal X-rays and no functional limitations.  The examiner stated that this disability was not caused by the 1975 documented incident or to any known radiculopathy pattern, nor was it caused by his service-connected left leg disability.  The examiner explained that the preponderance of the evidence and medical literature available indicates that an injury in one extremity rarely causes a major problem in the opposite, uninjured extremity, and stated that the condition was "due to using the body in a repetitious way and causing discomfort by the amount it is done" and was "aggravated by aging and deconditioning."

The April 2015 VA examiner did find that the Veteran had a current right knee disability separate from the right lower extremity radiculopathy observed by the earlier VA examiners, which was diagnosed as right knee overuse syndrome, and therefore the current disability requirement is met.  However, the weight of the evidence, to include the April 2015 VA examiner's opinion, reflects that this right knee disability is not related to service or caused or aggravated by service-connected left knee disability.  Although the reasoning of this opinion was not extensive, it was clear from the context of the opinion and examination report that the physician rendered his conclusion based on his examination of the Veteran and review of the relevant medical history, either in the claims file or as recounted by the Veteran, and his findings are consistent with the evidence of record.  As such, it is adequate and entitled to considerable probative weight, regarding the questions of both direct and secondary service connection.  See Monzingo, 26 Vet. App. at 106 (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The opinions of the September 2002 and November 2009 VA examiners also fail to provide any evidence in the Veteran's favor, as they found either that it was less likely than not that a right knee disability was caused or aggravated by service or that it would be speculative to address whether the Veteran's right leg disability was related to his left leg disability.  See Fagan, 573 F.3d at 1289 ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  

There are no contrary medical opinions, but the Board must also consider the Veteran's lay statements indicating a relationship between his current right knee disability and the in-service event or the service-connected left knee disability.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his right knee disability appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The Veteran is also competent to report a contemporaneous medical diagnosis, see Jandreau, 492 F.3d at 1377, and stated during the Board hearing that a physician told him that weightbearing due to the left knee disorder was causing the right knee pain.  Board Hearing Transcript, at 14.  However, the Board finds the specific, reasoned opinion of the April 2015 VA examiner to be of greater probative weight than the more general opinion reported by the Veteran or the Veteran's own more general lay statements as to the etiology of his right knee disability, even assuming the latter are competent.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability on a direct or secondary basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disorder, is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


